              Case 19-03517 Document 8 Filed in TXSB on 07/03/19 Page 1 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


In re:                              §     CHAPTER 11
                                    §
IGNITE RESTAURANT GROUP, INC., §          CASE NO. 17-33550 (DRJ)
Et al.,                             §
                                    §     (Jointly Administered)
                                    §
        Debtors.                    §
________________________________________________________________________
                                    §
DRIVETRAIN, LLC, as Trustee of the  §     Adv. No. 19-03517
Ignite Restaurant Group GUC Trust,  §
                                    §
        Plaintiff,                  §
                                    §
Vs.                                 §
                                    §
PERFORMANCE AWARD CENTER INC. §
                                    §
        Defendant.                  §

                        ANSWER TO COMPLAINT FOR AVOIDANCE

TO THE HONORABLE CHIEF JUDGE DAVID R. JONES:

    COMES NOW Performance Award Center Inc., and files this its answer to the Complaint for

Avoidance and Recovery of Preferential Transfers (the “Complaint”), filed by Drivetrain, LLC as

Trustee for the Ignite Restaurant Group GUC Trust (the “Plaintiff”), and in support thereof, does

respectfully show the Court as follows:

                                          I.    Introduction

         1.       Performance Award Center Inc., did regular business with Joe’s Crab Shack by

maintaining the products of that Debtor for sale via a website. The relationship between the parties

was established and ordinary in both the objective and subjective sense. Additionally, some of the

transactions which the Trustee seeks to recover are subject to a new value defense.



Answer to Complaint for Avoidance                                                             Page 1
             Case 19-03517 Document 8 Filed in TXSB on 07/03/19 Page 2 of 5




        2.       The allegations concerning the filing of the debtor entities on June 6, 2017, as

alleged in paragraph 1 of the Complaint, is not contested.

        3.       The Trustee seeks recovery of payments (the “Ordinary Course Payments”) set

forth on the attached exhibit “A” to the Complaint. The effort to recover the Ordinary Course

Payments is without basis.

        4.       The items in paragraph 3 of the Complaint appear to be correct, and are uncontested

subject to further explanation.

        5.       The allegations in paragraph 4 of the Complaint are beyond the knowledge of

Performance Award Center Inc., (“Performance”), and are denied.

        6.       Performance admits that it is a valid corporation organized and active under the

laws of the State of Texas as alleged in paragraph 5 of the Complaint.

                                    II.     Jurisdiction and Venue

        7.       Performance admits that this Court has jurisdiction as alleged in paragraph 6 of the

Complaint.

        8.       Performance admits that venue has been properly alleged as set forth in paragraph

7 of the Complaint.

        9.       The allegations in paragraph 8 of the Complaint are beyond the knowledge of

Performance and are denied.

        10.      Performance is not obligated to admit or deny the allegations in paragraph 9 of the

Complaint.

        11.      Performance consents to the entry of final orders by this Court.




Answer to Complaint for Avoidance                                                              Page 2
          Case 19-03517 Document 8 Filed in TXSB on 07/03/19 Page 3 of 5




                                      III.    Background Facts

        12.     The allegations in paragraph 10 of the Complaint are beyond the personal

knowledge of Performance. As those allegations do not impact the cause of action alleged,

Performance does not contest the allegations, subject to further explanation.

        13.     The allegations in paragraph 11 of the Complaint are beyond the personal

knowledge of Performance. While those allegations are likely to be substantially accurate, the

allegations are denied until support is provided to support those allegations.

        14.     Performance received substantially in excess of the amount set forth in paragraph

12 of the Complaint in the ordinary course of its business with the Debtor. While the Debtor

believes that the exhibit attached to the Complaint is representative of the payments received by

Performance in the ninety (90) days prior to the bankruptcy filing, Performance has not yet fully

reconciled the 33 pages and approximately 1380 transactions of Ordinary Course Payments to

verify that the Trustee has correctly represented the payments made to Performance.

        15.     At the time of the filing of the bankruptcies, Performance had a claim of

$53,638.41, including a §503(b)(9) claim of $48,978.00 for goods shipped between May 27, 2017

and June 5, 2017. A $4,660.41 claim remains unpaid.

                        IV.     Response to Request for Recovery of Transfer

        16.     The allegations in paragraph 13 through 23 of the Complaint, are primarily

argument. To the extent that those allegations contain any factual allegations that were not

previously denied or admitted, those allegations are denied.

                                     V.      Affirmative Defenses

        17.     The requests for recovery under Section 547 and 550 are subject to an objective

ordinary course defense.




Answer to Complaint for Avoidance                                                          Page 3
           Case 19-03517 Document 8 Filed in TXSB on 07/03/19 Page 4 of 5




        18.     The requests for recovery under Section 547 and 550 are subject to a subjective

ordinary course defense.

        19.     The requests for recovery under Section 547 and 550 are subject to a new value

defense.

        20.     The requests for recovery under Section 547 and 550 are subject to a

contemporaneous exchange of value defense.

        21.     The requests for recovery under Section 547 and 550 are subject to a lack of

standing defense.

        WHEREFORE, PREMISES CONSIDERED, Performance prays that this Court deny the

relief requested in the Complaint and find that the alleged recoverable transfers are fully defended

under the provisions of 11 U.S.C. §547; and for such other and further relief as is just and equitable.



                                       Respectfully submitted,



                                       By:/s/Mark Petrocchi
                                                   Mark Petrocchi
                                       State Bar No. 15851750
                                       GRIFFITH, JAY & MICHEL, LLP
                                       2200 Forest Park Blvd.
                                       Fort Worth, TX 76110
                                       Phone (817) 926-2500
                                       Fax (817) 926-2505
                                       mpetrocchi@lawgjm.com
                                       COUNSEL FOR PERFORMANCE AWARD CENTER
                                       INC.




Answer to Complaint for Avoidance                                                                Page 4
          Case 19-03517 Document 8 Filed in TXSB on 07/03/19 Page 5 of 5




                                    CERTIFICATE OF SERVICE

        The undersigned does hereby certify that on the 3rd day of July, 2019 a true and correct
copy of the foregoing document was served via CM/ECF to all parties authorized to receive
electronic notice in this case including mwarner@coleschotz.com on behalf of the party listed
below.
Michael D. Warner
Jason S. Pomerantz (Admitted pro hac vice)
Jeffrey P. Nolan (Admitted pro hac vice)
PACHULSKI STANG ZIEHL & JONES LLP
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760
Email: jspomerantz@pszjlaw.com
jnolan@pszjlaw.com
- and -
Michael D. Warner (TX Bar No. 00792304)
Benjamin L. Wallen (TX Bar No. 24102623)
301 Commerce Street, Suite 1700
Fort Worth, TX 76102
Telephone: (817) 810-5250
Facsimile: (817) 810-5255
Email: mwarner@coleschotz.com
bwallen@coleschotz.com
Counsel for Plaintiff



                                            /s/Mark J. Petrocchi
                                            Mark J. Petrocchi




Answer to Complaint for Avoidance                                                         Page 5
